Case: 22-60237        Document: 00516583932             Page: 1      Date Filed: 12/20/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit
                                      No. 22-60237
                                    Summary Calendar                                  FILED
                                                                              December 20, 2022
                                                                                 Lyle W. Cayce
   Alonso Carballo-Cordero,                                                           Clerk

                                                                                 Petitioner,

                                            versus

   Merrick Garland, U.S. Attorney General,

                                                                               Respondent.


                          Petition for Review of an Order of the
                              Board of Immigration Appeals
                                 Agency No. A200 116 311


   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
         Alonso Carballo-Cordero, a native and citizen of Costa Rica, was
   apprehended on September 30, 2005 after he illegally entered the United
   States by wading across the Rio Grande into Texas. Three days later, Border
   Patrol agents personally served Carballo with a notice to appear (NTA)
   charging him with removability under 8 U.S.C. § 1182(a)(6)(A)(i) as a



         *
             This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-60237         Document: 00516583932           Page: 2   Date Filed: 12/20/2022




                                        No. 22-60237


   noncitizen present in the United States without having been admitted or
   paroled. The NTA ordered Carballo to appear before an immigration judge
   at a date and time “to be set.” It also informed Carballo that if he failed to
   provide the Immigration and Naturalization Service an address at which he
   could be reached, the government would not be required to provide him with
   written notice of his hearing. The NTA further provided that failure to
   attend the hearing could lead to “a removal order . . . made by the
   immigration judge in your absence.” Carballo failed to provide a mailing
   address and was ordered removed in absentia on February 14, 2006.
          Over a decade later in 2018, Carballo moved to reopen his removal
   proceedings and rescind the order on the basis that he did not receive
   statutory notice because his NTA lacked the date and time of his removal
   hearing. The immigration judge denied his motion, and the Board of
   Immigration Appeals (BIA) dismissed his appeal. Carballo moved the BIA
   to reconsider its dismissal in light of our holding in Rodriguez v. Garland, 15
   F.4th 351 (5th Cir. 2021), en banc reh’g denied, 31 F.4th 935 (5th Cir. 2022).
   The BIA denied Carballo’s motion on the grounds that his case is governed
   by Spagnol-Bastos v. Garland, 19 F.4th 802 (5th Cir. 2021) (per curiam),
   because he failed to provide immigration officials with a mailing address.
   Carballo’s petition for review followed.
          We review motions to reconsider under a highly deferential abuse-of-
   discretion standard. Gonzales-Veliz v. Barr, 938 F.3d 219, 226 (5th Cir. 2019).
   An alien subject to removal proceedings is entitled to a written NTA
   containing all the statutorily required information, 1 including the date and
   time of the removal hearing. Niz-Chavez v. Garland, 141 S. Ct. 1474 (2021).
   A subsequent notice of hearing with additional information cannot “cure” a


          1
              See 8 U.S.C. § 1229(a).




                                             2
Case: 22-60237      Document: 00516583932           Page: 3     Date Filed: 12/20/2022




                                     No. 22-60237


   defective NTA. See Rodriguez, 15 F.4th at 354–55. If an alien receives a
   defective NTA, he may move to reopen the removal proceedings at any time,
   and an in absentia removal may be rescinded. Id. However, an alien forfeits
   his right to notice of removal proceedings if he fails to provide a viable mailing
   address as required under 8 U.S.C. § 1229(a)(1)(F). Spagnol-Bastos, 19 F.4th
   at 806–07; 8 U.S.C. § 1229a(b)(5)(B). Thus, the rule that an alien can move
   to reopen and rescind an in absentia removal order if his NTA was defective
   “does not apply when the alien fails to provide an address where he can be
   reached.” Gudiel-Villatoro v. Garland, 40 F.4th 247, 249 (5th Cir. 2022) (per
   curiam). After receiving his NTA, Carballo failed to provide DHS with a
   mailing address. Thus, he may not reopen removal proceedings.
          Accordingly, Carballo’s petition for review is DENIED.




                                           3